Citation Nr: 0932552	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  03-08 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an effective date earlier than January 25, 
2002 for the grant of service connection for diabetic 
neuropathy, left upper extremity.

3.  Entitlement to an effective date earlier than January 25, 
2002 for the grant of service connection for diabetic 
neuropathy, right upper extremity.

4.  Entitlement to an effective date earlier than January 25, 
2002 for the grant of service connection for diabetic 
neuropathy, left lower extremity.


REPRESENTATION

Veteran represented by:	Adjutant General's Office


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to 
October 1967, including combat service in the Republic of 
Vietnam.  His awards and decorations include the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.  By a March 2002, rating 
decision, the RO granted the Veteran's claims for service 
connection for diabetic neuropathy of the left and right 
upper extremities, assigning a 10 percent disability rating 
effective January 25, 2002, and awarded service connection 
for diabetic neuropathy of the left lower extremity, 
assigning a 20 percent disability rating effective January 
25, 2002.  The Veteran filed a notice of disagreement with 
the effective dates assigned for these claims in April 2002.  
By an April 2002 rating decision, the RO denied the Veteran's 
claim of entitlement to an earlier effective date for service 
connection of diabetic neuropathy of the left and right upper 
extremities and the left lower extremity.  In December 2002 
and March 2003 rating decisions, the RO denied the Veteran's 
claim of entitlement to service connection for hepatitis C.  
The Veteran perfected a timely appeal of these determinations 
to the Board.

In an October 1996 statement, the Veteran reported receiving 
treatment at the VA immediately following his discharge from 
active duty, taking an Agent Orange examination, 
participating in an Agent Orange Registry, having difficulty 
with employment and his recent contraction of diabetes 
mellitus.  The Board notes that the RO construed a February 
2001 communication as a claim for service connection for 
diabetes mellitus, type II.  In a March 2002 rating decision, 
the Veteran was awarded service connection for diabetes 
mellitus, type II, and assigned a disability rating of 20 
percent, effective February 14, 2001.  The Veteran filed a 
claim for entitlement to an earlier effective date for the 
grant of service connection for diabetes mellitus type II in 
September 2003, more than one year after the March 2002 
rating decision.

In April 2005, the Veteran testified at a video conference 
hearing before the undersigned Veterans' Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  At the hearing, the Veteran testified that he 
would like to file a claim of entitlement to an earlier 
effective date for the grant of service connection for 
diabetes mellitus, type II.  

In a June 2005 decision, the Board characterized the 
Veteran's testimony regarding diabetes mellitus, type II as 
an unadjudicated claim of entitlement to an earlier effective 
date for the grant of service connection of diabetes mellitus 
type II and referred the issue to the RO.  The Board also 
remanded the claims for an earlier effective date for the 
grant of service connection for diabetic neuropathy of the 
left and right upper extremities and the left lower extremity 
as these issues were found to be inextricably intertwined 
with the claim of entitlement to an earlier effective date 
for the grant of service connection of diabetes mellitus, 
type II.  The Board also remanded the claim for service 
connection for hepatitis C for further development.  

Despite the Board's remand instructions, the RO failed to 
adjudicate the issue of entitlement to an earlier effective 
date for the grant of service connection of diabetes 
mellitus, type II, prior to sending the case back to the 
Board.  The United States Court of Appeals for Veterans 
Claims (Court) has held that, where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Under the doctrine of law of the 
case, the Board is bound by the findings contained in the 
Court Order.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 
(1997) (under the "law of the case" doctrine, appellate 
courts generally will not review or reconsider issues that 
have already been decided in a previous appeal of the same 
case, and, therefore, the Board is not free to do anything 
contrary to the Court's prior action with respect to the same 
claim).  Hence, pursuant to the "law of the case" doctrine, 
the Court's decision in Stegall v. West requires the Board to 
remand the case back to the RO in compliance with the Board's 
previous remand.

Ordinarily, another remand would be necessary to ensure 
proper compliance with the Board's June 2005 remand 
instructions, however, the Board finds that in this case, 
another remand is not needed.  In this regard, the Board 
notes that the Court has held that failure to timely appeal 
an original rating providing an effective date of an award 
renders the decision final as VA statutes and regulations do 
not provide for a "freestanding claim" for an earlier 
effective date to be raised at any time in the future.  Rudd 
v. Nicholson, 20 Vet. App. 296, 300 (2006).  The only means 
by which to potentially obtain an earlier effective date 
following a final denial would be to challenge such denial 
based on clear and unmistakable error (CUE).  See id. 

Under the circumstances, Rudd v. Nicholson, 20 Vet. App. 296, 
300 (2006), is an intervening change in the applicable law 
and establishes a permissible exception to the "law of the 
case" doctrine.  The Court's decision in Rudd v. Nicholson 
clearly changed the terms of the Court's law in Stegall v. 
West and, by operation of law, has modified the Court's 
earlier order and judgment.  See Leopoldo v. Brown, 9 Vet. 
App. 33, 34 (1996) (citations omitted).  Therefore, 
consistent with Rudd v. Nicholson, the Board need not remand 
the case for compliance with the Board's June 2005 remand, as 
the Veteran failed to file a timely appeal to the March 2002 
rating decision, which provided the initial grant of service 
connection for diabetes mellitus, type II, and assigned the 
original effective date.  See Goble v. Brown, 9 Vet. App. 22, 
23 (1996).); see also Rudd v. Nicholson, 20 Vet. App. at 300.  

Due to the exception to the "law of the case" doctrine 
noted above, the Board may continue to adjudicate the issues 
of entitlement to an earlier effective date for the grant of 
service connection of diabetic neuropathy of the left and 
right upper extremities and the left lower extremity.  To the 
extent that the Veteran would like to challenge the issue 
regarding the effective date assigned for diabetes mellitus, 
type II, on the basis of CUE, he is directed to file this 
matter with the RO.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the 
competent medical evidence of record has shown that his 
hepatitis C was causally related to his active service.

2.  The objective evidence of record does not provide the 
basis for the award of service connection for diabetic 
neuropathy of the left upper extremity, right upper extremity 
and left lower extremity prior to January 25, 2002.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's 
favor, hepatitis C was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).

2.  The criteria for an assignment of an effective date 
earlier than January 25, 2002, for the grant of service 
connection for diabetic neuropathy of the left upper 
extremity, right upper extremity and left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.4, 3.157, 3.158, 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection in the March 2002 and April 2002 rating 
decisions, he was provided notice of the VCAA in October 
2001.  Additional VCAA letters were sent in September 2005, 
June 2007 and February 2009.  The VCAA letters indicated the 
types of information and evidence necessary to substantiate 
the claim, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records.  Thereafter, the Veteran 
received additional notice in June 2007, February 2009 and 
May 2009, pertaining to the downstream disability rating and 
effective date elements of his claims, with subsequent re-
adjudication in a May 2009 Supplemental Statement of the 
Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports, VA examinations and 
statements and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

1. Service Connection 

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine use, high-risk sexual activity, accidental exposure 
to blood by a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades.  See Veterans Benefits Administration All 
Station Letter 98-110 "Infectious Hepatitis" (Nov. 30, 1998).

However, direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) (2008).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran testified that his current 
hepatitis C was incurred by his active service, wherein he 
was engaged in combat with the enemy in Vietnam during an 
ambush patrol and was pulled into a river or rice paddy by 
other soldiers being hit, thereby causing him to swallow 
blood, feces, rice paddy water and Agent Orange.  The Veteran 
reported that he tested positive for the hepatitis C 
antibodies in 1990.

Service treatment reports are absent of any findings of 
hepatitis C.  Upon separation from service, the Veteran only 
reported venereal disease in an August 1967 Report of Medical 
History.  The separation examination did not reflect any 
findings of hepatitis C.

The Board recognizes that, in the case of any veteran who 
engaged in combat with the enemy in active service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation, and, to that end, every reasonable 
doubt shall be resolved in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  However, these provisions 
deal with the question of whether a particular disease or 
injury occurred in service; that is, what happened then, and 
not the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  In other words, these provisions do not 
presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521, 524 (1996).

Combat service requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  The issue of whether 
any particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis.  Id.

The Veteran's awards and decorations include a Combat 
Infantryman Badge, which is reflective of combat 
participation.  As the evidence of record supports a finding 
that the Veteran was engaged in combat during his active duty 
service, the provisions of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) are for application in this case.  Thus, 
the Board accepts the Veteran's reports of his exposure to 
risk factors in service, including swallowing blood.

VA outpatient treatment reports from December 1987 to January 
2009 reflect that the Veteran was treated for and diagnosed 
with hepatitis C, for which he initially tested positive in 
April 1998.  These records also reflect that the Veteran had 
a history of cocaine abuse; however he consistently denied 
any use of IV drugs.  These records also indicate a history 
of a blood transfusion in the 1980's.

Private medical records from August 2002 reflect that the 
Veteran was treated at the American Red Cross and had a 
positive screening for the hepatitis C virus (HCV) antibody, 
indicating that he had a possibility of a past infection of 
hepatitis C.  He was referred for more specific testing.

During an August 1988 VA examination, the Veteran reported 
past drug abuse in 1967 which included cocaine, heroin and 
codeine. 

In a February 2006 VA examination, the Veteran reported a 
history of chronic liver disease risk factors including 
sharing toothbrushes, blood exposure, intranasal cocaine use, 
high risk sexual practices and sharing shaving razors.  The 
Veteran was diagnosed with hepatitis C.  The examiner opined 
that hepatitis C was at least as likely as not caused by or a 
result of the Veteran's military service.  

In a March 2009 VA examination, the Veteran reported that he 
tested positive for hepatitis C in 1985 or 1986.  His 
reported risk factors included intranasal cocaine use, high 
risk sexual practices, sharing of shaving razors and 
toothbrushes, and exposure to blood products.  He reported he 
was exposed to blood during combat but did not receive any 
blood transfusions.  The Veteran was diagnosed with hepatitis 
C with multiple high risk behaviors.  

After a careful review of the record, the Board has 
determined, based upon the medical evidence set forth above, 
that service connection for hepatitis C is warranted.  In 
this regard, the Board notes that the Veteran's reports of 
exposure to blood are presumed to have incurred in service.  
In addition, the post-service medical evidence of record 
reflects that the Veteran has a current diagnosis of 
hepatitis C.  While the Board notes that the Veteran's risk 
factors included intranasal cocaine use which constitutes 
willful misconduct, the Veteran's hepatitis C has not been 
related to such cocaine use.  In fact, the February 2006 VA 
examiner took into consideration all of the Veteran's 
reported risk factors, including intranasal cocaine use, when 
he concluded that it was at least as likely as not that the 
Veteran's hepatitis C was caused by or a result of his 
military service.  As such, the Board finds that the evidence 
is in relative equipoise and the benefit of the doubt will be 
afforded to the Veteran.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Following a full review of the record, and giving the Veteran 
the benefit of the doubt, the Board concludes that service 
connection for hepatitis C is warranted.

2.  Entitlement to an Effective Date Earlier than January 25, 
2002

The Veteran's claims for service connection for diabetic 
neuropathy of the left upper extremity, right upper extremity 
and left lower extremity were raised by the record by a VA 
examination on January 25, 2002, as secondary to diabetes 
mellitus.  The RO ultimately awarded service connection for 
diabetic neuropathy of the left upper extremity and right 
upper extremity, assigning a 10 percent evaluation for each, 
effective January 25, 2002.  The RO also ultimately awarded 
service connection for diabetic neuropathy of the left lower 
extremity, assigning a 20 percent rating effective January 
25, 2002.  

The statutory provisions for the determination of the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Unless specifically provided 
otherwise in the statute, in new service connection cases, 
the effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008); 
see also 38 C.F.R. § 3.4(b)(1) (defining "disability 
compensation" as basic entitlement for a veteran who is 
disabled as a result of a disease or injury incurred or 
aggravated in the line of duty in active service).

However, if the application is received within one year from 
the date of discharge or release from service, the effective 
date of an award for disability compensation to the veteran 
shall be the day following the date of discharge or release.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2) (2008); see 
also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).  
Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 
3.160(b), 3.151(a) (2008). 

38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.  Under 
certain circumstances, VA medical records may constitute an 
informal claim for increase or to reopen a compensation claim 
under 38 C.F.R. § 3.157 (2008), but this provision is not for 
application in an initial compensation claim for a 
disability.  See 38 C.F.R. § 3.155(c) (2008).

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran contends that he is entitled to an 
effective date earlier than January 25, 2002 for the grant of 
service connection for diabetic neuropathy of the left upper 
extremity, right upper extremity and left lower extremity.  
During an April 2005 hearing, the Veteran testified that he 
filed a claim as early as 1996 for diabetes mellitus, type 
II, and any of its residuals.  In this regard, the Veteran 
referenced letters that were sent to him from the VA in 1996 
which discussed peripheral neuropathy.  The Veteran also 
indicated, by his testimony, that the VA examination in 2002, 
from which time his effective date was assigned, was not 
scheduled for years after he reportedly filed his claim.

By an August 1996 statement, the Veteran requested service 
connection for disabilities due to Agent Orange, claimed as 
bronchitis, chronic obstructive pulmonary disease, also 
claimed as a lung disease due to Agent Orange.

The record reflects that the Veteran was sent notice letters 
in August 1996 and September 1996 regarding his claims for 
disabilities due to Agent Orange.  These letters generally 
referenced certain disabilities which had been deemed to have 
a positive association with Agent Orange, which included 
acute and subacute peripheral neuropathy.  

In an October 1996 statement, the Veteran reported receiving 
treatment at the VA immediately following his discharge from 
active duty, taking an Agent Orange examination, 
participating in an Agent Orange Registry, having difficulty 
with employment and his recent contraction of diabetes 
mellitus.  

VA outpatient treatment reports from December 1987 to January 
2009 reflect that, in August 1981, the Veteran initially 
reported an numbness in the fingers at times and a 
neurological examination noted tremors in the Veteran's 
hands, however, no neurological abnormality was found.  He 
complained of numbness in the right foot for the past 6 
months in October 1996 and was initially diagnosed with 
neuropathy of the right foot associated with his diabetes 
mellitus in October 1998.  In January 2003, pursuant to the 
Veteran's treatment for chronic back pain, he reported pain 
also occasionally radiated into both legs and he had numbness 
in both legs.  A March 2007 report noted that the Veteran had 
symptoms of peripheral neuropathy with complaints of sharp 
pain in his legs and feet and was diagnosed with peripheral 
neuropathy secondary to diabetes mellitus and neuropathic 
pain.  An October 2008 VA outpatient treatment report 
reflects that the Veteran complained of pain in the low back 
which shoots down the back into the legs to the feet.  The 
Veteran's active problems noted in October 2008 included 
diabetes mellitus, type I, with neurological manifestations.

Private medical records from February 1984, December 1984, 
August 1985, from August 1987 to December 1987 and from July 
2007 reflect that the Veteran had a neurological examination 
in February 2004, showing that he was grossly intact.  A 
December 1984 private report reflects the Veteran received 
treatment for cervical radiculopathy and had complained of 
left upper extremity pain and parasthesia, left lower 
extremity pain and parasthesias and was diagnosed with 
cervical disc C5-6 with C6 radiculopathy and cervical 
spondylosis C5-6, C6-7 and left C6-7 radiculopathy.  An 
August 1985 private report reflects the Veteran was diagnosed 
with diabetes mellitus with hyperosmolar state, although no 
neuropathy was found at this time.  Private reports from 
August 1987 reflect that the Veteran was treated for 
complaints of right arm pain due to a lipoma (fatty tumor) 
and radicular pain the right arm due to a pinched nerve in 
the neck.  In a September 1997 private medical record, the 
Veteran was treated pursuant to a motor vehicle accident 
wherein he complained of right arm pain and was diagnosed 
with right upper extremity radicular pain and radiculopathy.  
A July 2007 private medical record reflects that the Veteran 
was diagnosed with diabetic neuropathy.

A March 1997 VA examination reflects that the Veteran 
complained of pain radiating into the lower extremities and 
the left upper extremity.  A neurological examination 
reflected that the Veteran's power, tone and reflexes were 
normal in the upper and lower extremities.  It was noted that 
the Veteran could not stand on the heel or toe due to back 
pain and that his cervical spine range of motion was 
decreased.  No neurological abnormalities were diagnosed.  

In a January 2002 VA examination, the Veteran complained of 
numbness in both feet with fatigability and pain.  A 
neurological examination demonstrated bilateral absent ankle 
reflexes and some decreased sensation in a glove distribution 
of both hands.  The Veteran was diagnosed with moderate 
diabetic neuropathy with evidence of a moderate degree of 
fatigability.  

In a February 2006 VA examination, the examiner concluded 
that the Veteran had no diabetic neuropathy, retinopathy or 
gastroparesis.  The examiner also concluded that the Veteran 
had bilateral lower extremity numbness due to lumbar spine 
disease with impaired sensory perception.  

In a February 2009 VA examination, the Veteran was diagnosed 
with bilateral lower extremity peripheral sensory neuropathy.  
The examiner concluded that it was at least as likely as not 
that the neuropathy was related to diabetes.

After a careful review of the record, the Board has 
determined, based upon the medical and satisfactory lay 
evidence set forth above, that an effective date earlier than 
January 25, 2002 for the grant of service connection for 
diabetic neuropathy in the left and right upper extremities 
and left lower extremity is not warranted.  The Board notes 
that the regulations provide that in new service connection 
cases, the effective date will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this regard, 
the Board accepts that the Veteran filed a claim in October 
1996 for diabetes.  The Board finds, however, that while the 
Veteran complained of left upper extremity pain and 
parasthesia and left lower extremity pain and parasthesias in 
December 1984 and right arm pain in August 1987 and September 
1997, these disabilities were all associated with 
radiculopathy due to the Veteran's back injuries and the 
right arm also was affected by a lipoma (fatty tumor).  In 
addition, while the Veteran complained of numbness in the 
fingers and hand tremors were noted in February 1984, a 
neurological evaluation at this time did not find any 
abnormalities.  Moreover, while the Veteran was initially 
diagnosed with diabetes mellitus associated with neuropathy 
of the right foot in 1998, there were no findings of 
neuropathy noted in the left lower extremity or the left and 
right upper extremities at this time or any time until 
January 25, 2002.  In fact, the earliest evidence of record 
of diabetic neuropathy in the left and right upper 
extremities and left lower extremity was in the January 25, 
2002 VA examination.  

While the February 2009 VA examiner found that it was at 
least as likely as not that the neuropathy was related to 
diabetes, no opinions were provided with regard to whether 
the Veteran's radiculopathy and complaints of pain prior to 
January 25, 2002 were actually related to diabetic neuropathy 
or when diabetic neuropathy began prior to January 25, 2002.  
As such, the preponderance of the evidence suggests that the 
Veteran's complaints in the left and right upper extremities 
and left lower extremity noted prior to January 25, 2002 were 
related to radicular pain from his back injury and a right 
arm lipoma and not to diabetic neuropathy.

As the regulations specifically provide that the effective 
date will be date of receipt of claim or the date entitlement 
arose, whichever is later, although the Board acknowledges a 
claim was filed in October 1996, diabetic neuropathy in the 
left and right upper extremities and left lower extremity was 
not demonstrated by the medical evidence of record until 
January 25, 2005.  Thus, the effective date applicable in 
this case is January 25, 2002.

In the absence of evidence of diabetic neuropathy in the left 
and right upper extremities and left lower extremity prior to 
January 25, 2002, the Board finds that the criteria for an 
earlier effective date for the grant of service connection 
for diabetic neuropathy in the left and right upper 
extremities and left lower extremity have not been met.  The 
claims must therefore be denied, as the preponderance of the 
evidence is against them.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).






	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for hepatitis C.

An effective date earlier than January 25, 2002 for the grant 
of service connection for diabetic neuropathy, left upper 
extremity is denied.

An effective date earlier than January 25, 2002 for the grant 
of service connection for diabetic neuropathy, right upper 
extremity is denied.

An effective date earlier than January 25, 2002 for the grant 
of service connection for diabetic neuropathy, left lower 
extremity is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


